Citation Nr: 9914960	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  97-09 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. S. Siegel, Counsel




INTRODUCTION

The veteran served on active duty from August 1974 to August 
1978.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in November 1996 by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  A personal hearing was held before 
the undersigned Member of the Board, sitting in Montgomery, 
in November 1998.

The veteran has also raised the issues of entitlement to 
service connection for obesity, diabetes mellitus and sleep 
apnea, as secondary to his service-connected lumbar spine 
disorder.  These issues have not been developed for appellate 
review, are not inextricably intertwined with the matter 
currently before the Board, and are referred to the RO for 
action as appropriate.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's sole service-connected disability is post 
operative herniated nucleus pulposus, L5-S1, with associated 
residuals, currently evaluated as 60 percent disabling.

3.  The veteran is not shown to be unable to obtain and 
maintain substantially gainful employment as a result of his 
service-connected disorder.




CONCLUSION OF LAW

The veteran is not unemployable due to service-connected 
disability, and a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disability is not warranted.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.340, 3.341, Part 4, § 4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged that any records of probative value that 
may be obtained, and which have not already been requested or 
associated with his claims folder, are available.  The Board 
accordingly finds that all relevant facts have been properly 
developed, and that the duty to assist him, as mandated by 
38 U.S.C.A. § 5107(a) (West 1991), has been satisfied.

The veteran has established service connection for a lumbar 
spine disability; as of this date, this is the only 
disability for which service connection has been granted.  
This disorder is currently deemed to render him 60 percent 
disabled.  In circumstances where a veteran is less than 
totally disabled under the schedular criteria, such as the 
instant case, it must be found that he or she is precluded 
from securing and maintaining substantially gainful 
employment as a consequence of service-connected disability, 
and service-connected disability alone.  The fact that he or 
she may currently be unemployed is not dispositive; the 
critical factor is the impact of service-connected disorders 
on his or her ability to work.

After a review of the record, the Board must conclude that a 
preponderance of the evidence is against the veteran's claim, 
and that entitlement to TDIU benefits must 

be denied.  The Board acknowledges, in this regard, that the 
evidence persuasively demonstrates that he may indeed be 
unemployable.  The report of a September 1996 VA medical 
examination indicates a finding that "[t]he patient is 
unemployable."  A private physician, in a statement received 
by VA in March 1998, answered "no" as to whether "this 
patient is able to hold a substantial gainful employment 
(sic)."  On a statement received by VA in October 1997, 32 
persons indicated that the veteran "probably could not hold a 
job."  Similarly, a statement from an acquaintance, also 
received by VA in October 1997, is to the effect that the 
veteran experienced significant impairment in his ability to 
work.  The Social Security Administration has held that the 
veteran is disabled, and he has testified that similar 
findings have been made by the State of Alabama.

This evidence, however, does not show that the veteran's 
averred unemployability is the result of his service-
connected lumbar spine disability.  While it cannot be 
gainsaid that this disability is productive of significant 
industrial impairment, as reflected by the 60 percent rating 
currently assigned, it also cannot be contradicted that every 
record in which it is alleged that the veteran is 
unemployable attributes that status to a multitude of 
disorders.  The March 1991 Social Security decision notes 
that "[h]e would be unable to perform his past relevant work 
as a heavy equipment operator and truck driver due to the 
effects of his sleep disorder.  Furthermore, his testimony is 
found credible and he would be incapable of performing any 
substantial gainful activity at any exertional level on a 
regular sustained basis due to the combined effects of his 
impairments."  (Emphasis added.)  The report of the September 
1996 VA examination, wherein this agency found that the 
veteran was "unemployable," identifies at least eight 
diagnoses on the examination report immediately prior to that 
statement; these include diabetes mellitus, diabetic 
neuropathy, generalized arteriosclerosis with coronary 
insufficiency and angina, chronic obstructive pulmonary 
disease and angina, obesity and sleep apnea, hemorrhoids and 
folliculitis, and chronic cystitis, in addition to the 
service-connected status post laminectomy with radiculopathy.  
While the Board is precluded from stating that this report 
shows that he is unemployable as a result of his other 
disorders, or a combination of disorders, it can conversely 
point out that 

this report likewise does not show that unemployability has 
been attributed solely to his low back disorder.  See Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  It must also be 
pointed out that the private physician's statement that was 
received by VA in March 1998 identifies chronic back pain as 
"the primary cause for [the veteran's] unemployability," but 
also notes that there are "other contributing factors for his 
unemployability," with reference to the veteran's obesity, 
hypertension, sleep apnea and diabetes mellitus, none of 
which have been established as service connected.

Finally, the statements from the various lay persons are of 
minimal probative value; while such persons may report on the 
symptoms they observe, they are not competent to render 
clinical findings; they are accordingly not qualified to 
opine that the veteran is unemployable as a consequence of 
his service-connected lumbar spine disability.  It must be 
noted, however, that the statements in question do not even 
provide such findings; rather, they also attribute the 
veteran's unemployment to myriad medical factors.  In the 
statement signed by 32 persons, his inability to hold a job 
is attributed to "his lower back problems, his sleep 
disorder, and his diabetic condition," while the statement 
from the acquaintance makes reference to stress, weight gain, 
diabetes mellitus and sleep apnea, in addition to the low 
back disorder; this statement does not indicate that any one 
disorder has caused the veteran's unemployability.  These 
statements are not only of minimal probative value, but also 
cannot be read as advancing the contention that the veteran 
is unable to obtain and maintain substantially gainful 
employment solely as a result of his single service-connected 
low back disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).

Finally, the Board notes that the veteran, at the personal 
hearing before this Board Member, appears to attribute his 
purported inability to gain employment to disabilities that 
include, but are not limited to, his lumbar spine disorder.  
In particular, he cited drowsiness due to his sleep apnea as 
a pervasive problem that resulted in the cessation of his 
employment as a truck and heavy equipment driver.  

While his testimony is also lay in nature, and therefore of 
little probative weight as to causation, it likewise cannot 
be deemed as standing for the proposition that he is 
unemployable solely due to his single service-connected 
disability.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

In view of the foregoing, the Board must conclude that the 
preponderance of the evidence is against the veteran's claim 
for TDIU benefits.  His claim, accordingly, fails.


ORDER

A total disability rating based on individual unemployability 
due to service-connected disabilities is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

